DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Foreign Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Reason for Allowance
The following is an examiner’s statement of reasons for allowance:
Pending claims 1-17 are deemed to distinguish over the closest prior art as represented by Christian et al (US 6313216 B1), Mun et al (US 2019/0233547 A1) and Hsu et al (US 2002/0120082 A1).
Applicants claim a process for the continuous synthesis of a diene elastomer by means of n reactors r1 to rn, considered to be continuous stirred-tank reactors, which are equipped with an internal stirring system, and which are arranged in series, n varying from 2 to 15, 
the reactor r1 being fed by an input solution comprising a solvent, one or more monomer(s), an anionic polymerization initiator chosen from lithium amides and a polar agent, 
one or more of the reactors r2 to rn additionally being optionally fed by reinjection of a solution comprising solvent and/or monomers and/or polar agent, 
a conversion by weight C1 in the first reactor being less than 70%, 
where C1 = P1/W1 where P1 is the weight of polymer formed at an outlet of the reactor r1, 
where W1 is the amount by weight of monomer(s) introduced into the reactor r1, 
the total conversion by weight Cn at an outlet of the reactor rn being greater than or equal to 70%, 
where: 			Cn = 
    PNG
    media_image1.png
    47
    50
    media_image1.png
    Greyscale

                                             
where Pn is the weight of polymer formed at the outlet of the reactor rn,
i is the amount by weight of monomer(s) introduced into the reactor ri, i varying from 1 to n.  (Claim 1)
Christian et al disclose a process for synthesizing styrene-isoprene rubber (SIR) using standard continuous stirred tank reactors (CSTRs) which involves charging all of the styrene and part of the isoprene being polymerized into a first polymerization zone (col. 2, line 13 et seq.).  In one embodiment, the process comprises: 1) continuously charging isoprene, styrene, an organolithium initiator, a polar modifier, and an organic solvent into a first polymerization zone, (2) allowing the isoprene and styrene to copolymerize in the first polymerization zone to total conversion which is within the range of about 60 percent to about 95 percent, preferably about 75 percent to about 95 percent, to produce a polymer cement containing living styrene-isoprene chains, (3) continuously charging the polymer cement containing living styrene-isoprene chains and additional styrene monomer into a second polymerization zone, wherein from 5 percent to 40 percent of the total amount of styrene changed is charged into the second polymerization zone, (4) allowing the copolymerization to continue in the second polymerization zone to a conversion of the styrene monomer of at least 90 percent, wherein the total conversion of styrene and isoprene in the second polymerization zone is limited to a maximum of 99 percent, (5) withdrawing a polymer cement of random styrene-isoprene rubber having living chain ends from the second reaction zone, (6) killing the living chain ends on the random styrene-isoprene rubber, and (7) recovering the random styrene-isoprene rubber from the polymer cement (col. 3, ll. 14-43; col. 4, ll. 31-33).  Included in a list of exemplary organolithium compounds that can be used as initiators, Christian et al mention N-lithiopiperidine and 3-pyrrolidine-1-propyllithium as highly preferred functionalized organolithium initiators (col. 7, ll. 58-60).  While N-lithiopiperidine is a species of lithium amide, Christian et al specifically disclose only an anionic chain polymerization using n-butyllithium as the initiator in preparing SIR samples in a continuous two-reactor chain where each reactor was equipped with two axial flow turbines and baffles (col. 14, line 20 et seq.).  Moreover, Christian et al do not directly disclose 1 in the first reactor at less than 70% as in the present invention.  
Mun et al in Examples 1-13 disclose a method of preparing a modified conjugated diene-based polymer in a continuous series of two polymerization reactors and a polymer modification reactor, connected in series.  When a polymerization conversion ratio in the first reactor reached 30%, a polymer was transported from the first reactor to a second reactor via a transport pipe; and when a polymerization conversion ratio reached 95%, a polymer was transported from the second reactor to a third reactor via a transport pipe.  Mun et al differ from the present invention mainly in the use of n-butyllithium as an organometallic anionic polymerization initiator in all of the exemplified methods.  Further, although Mun et al mention lithium amide in a list of exemplary organolithium compounds ([0074]), they provide no teaching or suggestion to conduct the polymerization reactions by means of continuous stirred tank reactors, which are equipped with an internal stirring system as in the present invention.  In addition, it is noted that Mun et al determine polymerization conversion ratio by a different calculation procedure than in the present invention; that is, according to a Mathematical Equation 1 as described in paragraph [0083], which does not reflect the amount by weight of monomer(s) introduced into the first reactor (r1). 
Hsu et al in Example 22 disclose the synthesis of SBR by a continuous polymerization process that was initiated with lithium amide initiator and performed in a continuous system of two polymerization reactors.  The lithium amide initiator is formed in-situ by continuously adding hexamethyleneimine (HMI) or pyrrolidide and n-butyl lithium into the polymerization zone. Hsu et al do 1 in the first reactor being less than 70%.                              
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
	Claims 1-17 are deemed to define allowable subject matter, and passed to issue. 

Correspondence
Any inquiry concerning this communication should be directed to Examiner F. M. Teskin whose telephone number is (571) 272-1116.  The examiner can normally be reached on Monday through Friday from 9:00 AM - 5:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Gwendolyn Blackwell, can be reached at (571) 272-5772.  The appropriate fax phone number for the organization where this application or proceeding is assigned is (571) 270-8743.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished is available through Private PAIR only.  For more information about the PAIR system, see <http://pair-direct.uspto.gov>.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-

/FRED M TESKIN/Primary Examiner, Art Unit 1762                                                                                                                                                                                                        



/FMTeskin/02-26-21